DETAILED ACTION
The present application is being examined under the first inventor to file provisions of the AIA . This application, 16/397045, attorney docket 81048.10700, is assigned to ASM IP HOLDING B.V. and claims a priority date of 5/8/2018 based on provisional application 62668679.  In his response of 7/16/2021, applicant has amended claims 1 and 5. Claims 1-10, 12-26 and 29-31 are pending and are considered below. 
Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Response to Arguments
Applicant’s arguments filed 7/16/2021 have been considered and are persuasive. The prior rejection did not consider the limitation added to claim 1, which requires contacting the substrate with a metal vapor phase precursor comprising at least one of: triethylaluminum (TEA) or dimethylaluminum hydride (DMAH).  However, as discussed below, listed prior art Raaijmakers teaches using TMA, which, according to the applicant’s disclosure, is a function equivalent of the recited precursors, and would have been obvious to one skilled in the art.  The new limitation of claim 5 is also found in Prior art Ahn’s disclosure.  Therefore, a new rejection is presented below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10, 12-15, 21-22, 25, 26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al.  (U.S. 2006/0223337) in view of Tang et al. (U.S. 2017/0110313) and further in view of view of Raaijmakers et al. (U.S. 2001/0024387).

As for claim 1,
Ahn teaches in figure 2 a method for depositing an oxide film (titanium silicon oxide [0073] on a substrate by a cyclical deposition process ([0039, 0072]) comprising a first sub-cycle (310-325) and a second sub-cycle (330-345), the method comprising: 
depositing a metal oxide film on the substrate  utilizing at least one deposition cycle of the first sub-cycle of the cyclical deposition process, wherein the at least one deposition cycle of the first sub-cycle comprises: 

contacting the substrate with an oxygen precursor (320) comprising at least one of hydrogen peroxide (H202), nitrogen monoxide (NO), nitrous oxide (N20), nitrogen dioxide (NO2), and an organic alcohol (water [0064]); and 
depositing a silicon oxide film directly on the metal oxide film utilizing at least one deposition cycle of the second sub-cycle of the cyclical deposition process, wherein the at least one deposition cycle of the second sub-cycle comprises: 
contacting the substrate with a silicon vapor phase precursor ([0067]); and 
contacting the substrate with an oxygen precursor [0069], and wherein an oxide film is formed using the step of depositing the metal oxide film and the step of depositing the silicon oxide film directly on the metal oxide film.  
Ahn does not teach that the oxygen precursor is a hydrogen peroxide (H202) vapor precursor.
However, Ahn teaches in another embodiment that H2O2 may be used as an oxygen precursor [0041].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute H202 for the O2 or O3 precursor because they are functionally equivalent (Tang [0026]), and applicant does not teach an unexpected result using H2O2. See also Sanchez et al. *(U.S. 20170323783 [0101-0108] One skilled in the art would have combined these elements with a reasonable expectation of success.

However, Raaijmakers teaches that TMA could be substituted for TiCl4 in an ALD reaction [0075].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute TMA for TiCl4 in order to deposit a monolayer of aluminum instead of titanium, which has better ductility in an oxide than titanium. One skilled in the art would have combined these elements with a reasonable expectation of success. Applicant's disclosure has created a genus of functionality between TMA taught by Raaijmakers and TEA and DMAH (see paragraph [0050]). Therefore, as the functions are equivalent, in the absence of unexpected results that have not been disclosed in the disclosure, it would be obvious to substitute TEA or DMAH for TMA as one of ordinary skill in the art would know to try functional equivalents.
  
As for claim 2,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, and Ahn makes obvious that the at least one deposition cycle of the first sub-cycle comprises: 
contacting the substrate with an oxygen precursor comprising at least an organic alcohol, (Ahn teaches water [0064], which is taught by the applicant to be a functional equivalent of organic alcohol, there being no unexpected result disclosed by using organic alcohol. Applicant's disclosure has created a genus of functionality between 

As for claim 3,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 2, and Ahn teaches that the metal vapor phase precursor comprises a metal selected from the group comprising: aluminum (Al), hafnium (Hf), magnesium (Mg), strontium (Sr), yttrium (Y), titanium (Ti), lanthanum (La), erbium (Er), zirconium (Zr), scandium (Sc), cerium (Ce), ytterbium (Yb), and tantalum (Ta).  (Ti precursor, [0062]). 

As for claim 4,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 2, and Ahn teaches that the metal vapor phase precursor comprises a metal iodide vapor phase precursor. (TiI4 [0062]).

As for claim 5,
Ahn in view of Tang and  Raaijmakers makes obvious the method of claim 1, and teaches that the oxide film goes through a post deposition thermal process wherein the oxide film is heated to a temperature of less than 900 0C. (anneal at 400.degree. C. [0072]).

As for claim 6, 
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 2 and in the suggested combination, Ahn teaches that the method includes repeating depositing the metal oxide film prior to depositing the silicon oxide [0066].

As for claim 7,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, and teaches that the metal oxide film comprises at least one of: an aluminum oxide, a hafnium oxide, a magnesium oxide, a strontium oxide, an yttrium oxide, a titanium oxide, a lanthanum oxide, an erbium oxide, a zirconium oxide, a cerium oxide, an ytterbium oxide, a scandium oxide, or a tantalum oxide.  (TiOx; [0066])

As for claim 8,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim1, and Ahn teaches that the metal oxide film is deposited utilizing only one deposition cycle of the first sub-cycle (fig 3) 
Ahn teaches in a separate embodiment that the silicon oxide film is deposited using more than one deposition cycle. (Ahn [0074]). 
It would have been obvious to one skilled in the art at the effective filing date of this application to change the sub-cycle pulse count only one pulse of the metal and multiple dopant pulses because the change would produce a dopant rich oxide. [0074]. 

As for claim 9,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, and in the combination, Ahn teaches that that the metal oxide film comprises less than a single monolayer of the metal oxide [0040].

As for claim 10,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, and makes obvious that the metal oxide film has a thickness of less than 2 Angstroms. (The completed TiSiOx film is less than 5 ang [0075], so it would have been merely optimization to form the TiOx to less than 2 ang.).

As for claim 12,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, wherein the silicon vapor phase precursor comprises at least one of: silanediamine N,N,N',N-tetraethyl (CsH22N2Si), BTBAS (bis(tertiarybutylamino)silane), BDEAS (bis(diethylamino)silane), TDMAS (tris(dimethylamino)silane), hexakis(ethylamino)disilane (Si2(NHC2Hs)6), silicon tetraiodide (Sil4), and pentachlorodisilane(PCDS). (SiI4, SiCl4 Ahn [0054]) 

As for claim 13,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, and Ahn makes obvious that the silicon vapor phase precursor comprises pentachlorodisilane  (PCDS)


As for claim 14,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, but does not specify the growth rate of the silicon oxide film decreases with each successive deposition cycle of the second sub-cycle.  
However, the applicant teaches “it is believed that as the silicon oxide film increases in thickness, the catalytic effect of the underlying metal oxide film diminishes and consequently the growth rate of the silicon oxide film reduces” in paragraph [0075] and figure 4 of his published application. The decreasing growth rate is a discovered property of the ALD cycle of claim 1, and is therefore inherent to the process.

As for claim 15,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, and Ahn teaches that the silicon oxide film has a thickness of less than 20 Angstroms.  (Total thickness of 5 ang. [0075]).

As for claim 21,
Ahn in view of Tang makes obvious the method of claim 1, and  Ahn teaches heating the substrate to a substrate temperature of less than 500 0C. (340.degree. C. and about 375.degree. C [0067]).

As for claim 22,
Ahn in view of Tang makes obvious the method of claim 1, and in the combination, Ahn teaches the cyclical deposition process comprises repeating depositing the metal oxide film and repeating depositing the silicon oxide film one or more times ([0074]).  

As for claim 25,
Ahn in view of Tang makes obvious the method of claim 1, and in the combination, Ahn teaches that the oxide film is deposited to a thickness of less than 200 Angstroms (each deposition is less than 5 ang, and thickness is determined by the number of cycles. [0042]).
 
As for claim 26,
Ahn in view of Tang makes obvious the method of claim 1, and in the combination, Ahn teaches that the cyclical deposition is performed in a single reaction chamber (figure 1, [0005]).

As for claim 30,


As for claim 31,
 Ahn in view of Tang makes obvious the method of claim 1, and Ahn makes obvious contacting the substrate with the oxygen precursor comprises at least one of nitrogen monoxide (NO), nitrous oxide (N20), nitrogen dioxide (N02), and the organic alcohol.  
Ahn does not teach that the oxygen precursor comprises at least one of nitrogen monoxide (NO), nitrous oxide (N20), nitrogen dioxide (N02), and the organic alcohol. However, Ahn teaches that O2 or O3 may be used as an oxygen precursor [0041].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute nitrogen monoxide (NO), nitrous oxide (N20), nitrogen dioxide (N02)or an organic alcohol for the O2 or O3 precursor of Ahn because they are functionally equivalent.  Applicant's disclosure has created a genus of functionality between O2 or O3 and nitrogen monoxide (NO), nitrous oxide (N20), nitrogen dioxide (N02), or an organic alcohol used as an oxygen precursor. Application publication [0054]. Therefore, as the functions are equivalent, in the absence of unexpected results which have not been disclosed in the disclosure, it would be obvious to substitute nitrogen monoxide (NO), nitrous oxide (N20), nitrogen dioxide (N02), or an organic alcohol for O2 or O3 as an oxygen precursor, as one of ordinary skill in the art would know to try functional equivalents. See MPEP §803.02).

Claims 16, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Tang and further in view of Lim et al (U.S. 6,723,642).

As for claim 16,
Ahn in view of Tang makes obvious the method of claim 1, and but does not teach that the oxide film is deposited in a plasma-free environment. 
However, Lim teaches forming an ALD oxide without plasma [co8 lns3-8].
It would have been obvious to one skilled in the art at the effective filing date of this application to forgo a plasma in the ALD deposition as taught by Lim because it would have improved breakdown characteristics of the dielectric.  Lim [co8 ln 23-27], and figure 8. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 17,
Ahn in view of Tang makes obvious the method of claim 1, but does not teach that the metal oxide is deposited without plasma excitation of precursors.  
However, Lim teaches forming an ALD oxide without plasma {co8 lns3-8].
It would have been obvious to one skilled in the art at the effective filing date of this application to forgo a plasma in the ALD deposition as taught by Lim because it would have improved breakdown characteristics of the dielectric.  Lim [co8 ln 23-27], and figure 8). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 18,
Ahn in view of Tang makes obvious the method of claim 1, but does not teach that the silicon oxide is deposited without plasma excitation of precursors.  
However, Lim teaches forming an ALD oxide without plasma Lim [co8 lns3-8].
It would have been obvious to one skilled in the art at the effective filing date of this application to forgo a plasma in the ALD deposition as taught by Lim because it would have improved breakdown characteristics of the dielectric.  Lim [co8 ln 23-27], and figure 8). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 19,
Ahn in view of Tang and Raaijmakers and Lim makes obvious the method of claim 16, but does not specify that the oxide film has a density greater than 2.1 g/cm3.  
However, the density of the film is a result of the ALD process of claim 1, and the applicant does not teach additional steps that are required to produce the density result. The MPEP states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 

As for claim 20,
Ahn in view of Tang and Raaijmakers and Lin makes obvious the method of claim 16, but does not teach that the oxide film has a wet etch rate ratio (WERR) in dilute hydrofluoric acid (1:100) of less than 2.  
However, the WERR of the film is a result of the ALD process of claim 1, and the applicant does not teach additional steps that are required to produce the WERR result. The MPEP states, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP §2112.01. Here, the cycle ALD method for producing the metal silicate of Ahn is the same as the process claimed, so it is inherent that characteristics of the resulting film, including the WERR, will be the same.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Tang and Raaijmakers  and further in view of Roy G. Gordon et al. “A Kinetic .

As for claim 23,
Ahn in view of Tang and Raaijmakers makes obvious the method of claim 1, but does not teach that the substrate comprises one or more trench structures with an aspect ratio of greater than 10:1 or that the oxide film is deposited over the one or more trench structures with a step coverage greater than approximately 99%. 
However, Gordon  teaches greater than 100% step coverage of HfOx on a trench with a 34:1 aspect ratio using an ALD process (page 76 last 2 paragraphs)
It would have been obvious to one skilled in the art at the effective filing date of this application to modify the process of Ahn to achieve the results taught by Gordon because it improves the dielectric uniformity of trench devices. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Tang and Raaijmakers and Gordon and further in view of Chou (U.S. 2005/0282350).

As for claim 24,
Ahn and Gordon make obvious the method of claim 23, and the combination makes obvious that the oxide film deposited over the one or more trench structures comprises a sidewall portion and a lateral portion.

However, Chou teaches that the uniformity of ALD deposited layers are substantially equal across the walls and lateral portions. (see Chou [0017]), Therefore the doping characteristics of the combined layers will inherently be substantially equal and the film characteristics of the deposited layer will inherently be substantially the same between the horizontal and vertical portions, so the WERR will be inherently substantially equal. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Tang and Raaijmakers and further in view of Matero (U.S. 9,171,715). 

As for claim 27,
Ahn in view of Tang and Raaijmakers make obvious the method of claim 1, but does not teach that the cyclical deposition is performed in two or more reaction chambers integrated on a single cluster tool. 
However, Matero teaches using a cluster tool for a metal oxide ALD process ([co7 ln33]).
It would have been obvious to one skilled in the art at the effective filing date of this application to use a multiple chamber cluster tool for the process of Ahn because each reaction space is dedicated to one type of process, the temperature of the reaction space in each module can be kept constant, which improves the throughput compared to a reactor in which the substrate is heated up to the process temperature before each .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A BODNAR/Examiner, Art Unit 2893